Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Life Care Center of Gwinnett, ) Date: September 24, 2008

(CCN: 11-5347), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-110

) Decision No. CR1846
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose remedies against Petitioner, Life Care Center of Gwinnett, a skilled nursing
facility doing business in Lawrenceville, Georgia, consisting of civil money penalties of:

+ $5,000 for each day of a period that began on August 25 and which continued
through September 4, 2007; and

+ $500 for each day of a period that began on September 5 and which continued
through September 18, 2007.

I. Background

Petitioner participates in the Medicare program. Its participation in Medicare is governed
by sections 1819 and 1866 of the Social Security Act (Act) and by implementing
regulations at 42 C.F.R. Parts 483 and 488. Its right to a hearing in this case is governed
by regulations at 42 C.F.R. Part 498.
2

A Medicare compliance survey was conducted of Petitioner’s facility on September 5,
2007 (September survey). The surveyors found that Petitioner failed to comply with
Medicare participation requirements. Principally, they found that Petitioner was
noncompliant with the requirements of 42 C.F.R. § 483.13(c), which mandate that a
skilled nursing facility develop and implement policies and procedures that protect
residents from mistreatment, neglect, and abuse. The surveyors concluded that
Petitioner’s noncompliance was so egregious as to comprise immediate jeopardy for the
residents. The term “immediate jeopardy” is defined at 42 C.F.R. § 488.301 as
noncompliance that has caused or is likely to cause serious injury, harm, impairment, or
death to a resident.

CMS accepted the surveyors’ findings and determined to impose the remedies that I
describe in this decision’s opening paragraph. Petitioner requested a hearing and the case
was assigned to me for a hearing and a decision. The parties completed pre-hearing
exchanges of proposed exhibits and briefs. I scheduled an in-person hearing. However,
in advance of the hearing the parties agreed that it could be held by telephone. I
conducted a telephone hearing on August 1, 2008.

At the hearing, I received into evidence from CMS exhibits that are identified as CMS
Exhibit (Ex.) 1-CMS Ex. 12. I received into evidence from Petitioner exhibits that are
identified as P. Ex. 1- P. Ex. 31. Each party filed a post-hearing brief.
II. Issues, findings of fact and conclusions of law

A. Issues

The issues in this case are whether:

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.13(c);'

2. CMS’s determination of immediate jeopardy level noncompliance is
clearly erroneous; and

' The report of the September survey cites an additional non-immediate jeopardy
level deficiency finding, Petitioner’s alleged failure to comply with the requirements of
42 C.F.R. § 483.75(D)(1), which governs a facility’s maintenance of clinical records. The
allegation is based on Petitioner’s alleged failure to document accurately events that are
the basis for the immediate jeopardy level deficiency allegation. It is unnecessary that I
address this additional deficiency in order to decide this case and, so, I do not.
3

3. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.13(c).

The evidence in this case overwhelmingly supports my conclusion that Petitioner
neglected the needs of a resident who is identified as Resident # 1 in the September
survey report. The resident was an elderly individual who had been diagnosed with
several serious medical conditions including: hemiplegia/hemiparesis as the consequence
of a stroke; dysphagia; Parkinson’s disease; and Alzheimer’s disease. CMS Ex. 3, at 1.
The resident’s mental functioning was severely limited. /d. The resident had a history of
suffering transient ischemic attacks (so-called “mini-strokes”). P. Ex. 11, at 9,10. She
required extensive assistance from Petitioner’s staff for locomotion, dressing, and bed
mobility, and she was totally dependent on Petitioner’s staff for eating, toilet use,
personal hygiene, and bathing. /d. The resident’s medications included Coumadin, an
anticoagulent. I take notice that Coumadin may greatly increase the risk of bleeding
from a traumatic injury in any individual but especially one who is as frail and debilitated
and at risk for falls as was Resident # 1. See P. Ex. 31, at 3. Petitioner’s staff assessed
the resident as being at risk for bleeding and bruising as a consquence of her receiving
Coumadin. CMS Ex. 3, at 25.

CMS’s allegations of noncompliance center around events that occurred on the morning
of August 25, 2007. Between 7:30 and 8:00 a.m. on that date a nursing assistant took
Resident # 1 to the bathroom. There is a dispute about what happened while the resident
was in the bathroom, but this much is certain: either the resident fell to the floor or
suffered an altered state of consciousness and was lowered to the floor by the nursing
assistant. CMS Ex. 10, at9, 13. Neither this nursing assistant nor a second nursing
assistant whom she asked to help raise the resident from the bathroom floor and put her
back into her wheelchair told anyone else about the event. CMS Ex. 10, at 13; see id. at
52

2

* The nursing assistant who was with Resident # 1 when the incident occurred
gave at least one false statement about her involvement. On August 29, the assistant
related her version of the events, omitting any reference to the incident in the bathroom,
and stating only that she had taken the resident to the bathroom where the resident had
4

After the incident, at about 9:00 a.m., the nursing assistant who had been with the resident
when the incident occurred wheeled the resident into the facility’s activity room and
placed her in front of the television set. /d. at 20. This nursing assistant later saw
Resident # | at the entrance of the activity room, crying, with her left palm pressed
against the left side of her face. She brought the resident to a licensed professional nurse.
Id. at 15. However, she did not report the incident in the bathroom. At about 10:30 a.m.,
the licensed professional nurse sought the assistance of a registered nurse. Jd. at 19. The
registered nurse observed a walnut-sized bruise on the left side of the resident’s forehead.
Id. At this time the resident appeared to be neurologically unaffected. Neither the
licensed professional nurse, nor the registered nurse was aware of the incident that had
occurred in the bathroom and, evidently, they assessed Resident # 1 as having suffered a
minor injury. As a precaution, the registered nurse notified the resident’s physician and
family and, at about noon on the 25", the resident was transported to a local hospital.
CMS Ex. 7, at 7.°

The resident’s condition deteriorated. At the hospital, Resident # 1 was diagnosed to be
suffering from a subarachnoid hemorrhage, a closed injury to her head. CMS Ex. 3, at 7,
9. Her condition continued to deteriorate and she was transferred to hospice care.
Subsequently, the resident died.

The evidence that I have discussed provides strong prima facie support for a finding that
Petitioner neglected the needs of Resident # 1. The incident that occurred in the
bathroom on August 25, 2007 was a potentially life-threatening event for the resident.
This resident had a history of stroke and transient ischemic attacks. Any alteration in the
resident’s state of consciousness — whether or not the resident actually fell — demanded
immediate notification of the facility’s professional staff, notification of the resident’s
family, and consultation with the resident’s treating physician. And, if the resident in fact
fell in addition to suffering a change in her state of consciousness, that raised the
additional red flag of the possibility of bruising and bleeding related to the resident’s
intake of Coumadin. Petitioner’s professional staff was aware of the risks that Resident
# 1 faced inasmuch as they had assessed her to be at risk for bruising and bleeding as a
consequence of her use of Coumadin. Furthermore, the professional staff was aware of
the resident’s history of, and propensity for, stroke.

been combative but had a bowel movement. CMS Ex. 10, at 17. She also averred that
she didn’t know what had happened to Resident # 1. Jd.

> There is no allegation that Petitioner’s nursing staff neglected Resident # 1’s
needs after the resident had been brought to their attention on the morning of August 25.
5

It is, apparent, however, that the nursing assistant who was with Resident # | in the
bathroom on August 25, 2007, and the second nursing assistant, as well, did not recognize
the ominous implications of the resident’s altered state of consciousness on that date.
While these employees had been trained in the need to report falls, there is no evidence
that either of them had been counseled prior to the incident that this resident presented
unusually high risk factors.

The failure of the two nursing assistants who provided primary and secondary assistance
to Resident # 1 to report the incident of August 25 put the resident at grave risk for
serious injury. Their failure to report immediately the incident was obvious neglect of the
resident’s needs. So also was the failure of the nursing assistant who was present at the
time of the incident on the 25" to honestly describe what had happened when she finally
rought the resident to the attention of the licensed professional nurse. I have no doubt
that, had this nursing assistant been more forthcoming, Petitioner’s professional staff
would have responded to the situation with a much greater degree of urgency.

Petitioner doesn’t dispute what happened on August 25 so much as it attempts to argue
that those events should not be a basis for a finding of noncompliance. I find Petitioner’s
arguments to be unpersuasive.

As a threshold matter, I note that the issue here is not whether whatever happened in the
athroom on August 25, 2007 caused the resident’s injuries. Rather, it is whether the
events that occurred in the bathroom imposed obligations on Petitioner’s staff that the
staff failed to discharge. Given the resident’s history, all of the staff — professional and
non-professional alike — should have reacted instantly and urgently to the incident on
August 25, 2007. That is so irrespective of the event’s ultimate consequences.

Petitioner’s essential argument is that it should not be held accountable for the
misfeasance and malfeasance of its staff because this conduct was not condoned by
Petitioner’s policies governing resident care or by Petitioner’s management and because
Petitioner had diligently trained its staff to implement its patient care policies. Petitioner
asserts that, to find Petitioner responsible for its employees’ actions in the context of this
case, would essentially be a finding of per se liability, contrary to the intent of the Act and
the regulations. According to Petitioner, the acts and omissions of the two nursing
assistants on August 25, 2007 were beyond Petitioner’s ability to control and, therefore, it
should be held blameless for them.
6

First, Petitioner’s argument fails because I do not find that Petitioner had provided its
assistants with all of the training necessary to assure that Resident # 1 was protected
adequately. Petitioner’s falls reporting policy is a general policy that covers falls. It
does not teach nursing assistants and other non-professional members of the staff to look
for the sometimes subtle signs that suggest a potentially grave change in condition ina
resident like Resident # 1. Training the non-professional staff to implement Petitioner’s
falls policy without training the staff to recognize the unique risk factors presented by
Resident # 1 simply was inadequate to protect the resident sufficiently.

As Petitioner concedes, this resident manifested several unique risk factors. These
included her history of stroke and transient ischemic attack and her intake of Coumadin.
These factors both singly and in combination should have put the entire staff of
Petitioner’s facility, and not just the professional staff, on notice, that any alteration in the
resident’s consciousness — whether or not such alteration produced immediate apparent
injury — was a very dangerous sign that could under no circumstances be ignored.
Petitioner’s falls policy provides that: “when a resident has a fall, the charge nurse will
e notified immediately.” P. Ex. 23, at 7. But, in this case, the only eye witness to the
event, the nursing assistant who was with Resident # 1 during the incident, claimed that
the resident did not fall. If, in fact that was true, then the nursing assistant may have
concluded that her non-reporting of the incident was literally consistent with the facility
policy. Obviously, however, and as I have discussed, the incident mandated immediate
reporting and in fact much more whether or not the resident fell.

Thus, training the non-professional staff to report falls or injuries was, in the context of
Resident # 1’s problems, simply inadequate to protect the resident completely. The
nursing assistant who was with the resident in the bathroom on August 25, 2007 asserted
subsequently that the reason she did not immediately report the incident to the
professional staff was that she didn’t comprehend such an event to be even potentially
serious. Had she been alerted to the extreme dangers associated with such an event in the
case of Resident # 1, it is at least possible that she would have treated it with greater
urgency than she did.

Second, Petitioner’s argument fails because it would render the protections of the Act and
regulations meaningless. Essentially, Petitioner would immunize itself from any staff
errors that deviate from its policies. Taken to its logical end, Petitioner’s argument would
exempt a skilled nursing facility from compliance with Medicare participation
requirements except in those situations where a failure to provide care as is required by
applicable regulations can be attributed directly to a failure by the facility’s management
to design and implement policies for operating the facility.
7

However, that is not what neither the Act or the regulations contemplate. Petitioner’s
argument notwithstanding, the Act and regulations recognize that a facility cannot be
separated under the law from the individual acts of its staff.

The Act and regulations make a facility responsible for all of its staff's actions because it
is those actions which comprise the care that residents receive. Emerald Oaks, DAB No.
1800, at 7, n.3 (2001); Barn Hill Care Center, DAB No. 1848 (2002).* The care rendered
by any skilled nursing facility to its residents depends on the performance of the facility’s
individual staff members. When a staff member provides care to a resident that care is an
individual act. Indeed, all care provided to a facility’s residents is the product of a
myriad of acts by individual staff members. Staff members assess the resident’s
condition, they plan the resident’s care, and they implement care planning decisions.
Separating actions by the staff from the facility simply makes no sense given that the
facility would not exist and it would not provide care to residents but for the individual
actions of its staff.

Petitioner attempts to distinguish Emerald Oaks from the facts of this case by arguing
that, in Emerald Oaks, the staff member who failed to respond to a resident’s change in
condition, thereby neglecting the resident’s care, was a nurse — a medical professional —
and not nursing assistants, as is the case here. I find that distinction to be meaningless.
Every member of a facility’s staff must be trained to recognize the signs and symptoms
that denote a significant change in a resident’s condition and to take the necessary
measures when such a change is apparent. As I discuss above, the two nursing assistants
who were involved with Resident # 1 during and after the August 25, 2007 event should
have been trained to understand that a transient alteration of consciousness by this
resident was a danger sign that mandated immediate and urgent notification of
professional staff.

2. Petitioner did not prove that CMS’s determination of an immediate
jeopardy level deficiency was clearly erroneous.

Even as the overwhelming evidence supports a finding of noncompliance so also does it
support a finding of immediate jeopardy level noncompliance. The undisputed facts show
that Resident # 1 was at great risk for bruising and bleeding from any traumatic event.
They show also that this resident’s medical history placed her at great risk for stroke. The
altered state of consciousness and/or fall experienced by Resident # 1 on August 25, 2007

+ The regulations recognize that there are certain responsibilities that are unique to
a facility’s management and, consequently, they establish specific participation
requirements that management must meet. 42 C.F.R. § 483.75.
8

was thus a potentially life threatening event. The probabilities were extremely high that
the resident would suffer severe harm or death if that event was not immediately reported.
The failure to do so put the resident in a state of jeopardy.

Petitioner has offered no evidence to show that a finding of immediate jeopardy, given its
noncompliance, is clearly erroneous. Consequently, I sustain CMS’s determination.

Petitioner argues that one may not reasonably extrapolate immediate jeopardy from an
isolated episode of staff neglect (although it does not concede that there was neglect here)
because an isolated episode is not sufficient basis to conclude a systemic failure on the
part of Petitioner to protect its residents from neglect. But a systemic failure, while it is
certainly a potential ground for finding immediate jeopardy, is not the only permissible
ground for such a finding. An individual — even an isolated — incident of neglect may be
sufficient to establish immediate jeopardy where it creates the conditions that meet the
regulatory definition of the term.

Furthermore, and as I have discussed, there was a systemic gap in Petitioner’s policies
that may have contributed to the failure to report the incident involving Resident # 1.
Petitioner’s staff was trained to report fal//s. But, there is no evidence to show that the
non-professional staff, including the nursing assistants, were trained to recognize
incidents that did not comprise falls but which, in the context of specific residents’
conditions could denote grave underlying problems, required reporting as well.

3. CMS’s remedy determinations are reasonable.

At issue here are two civil money penalty amounts which CMS determined to impose
over two periods of time. As a remedy for Petitioner’s immediate jeopardy
noncompliance, CMS determined to impose civil money penalties of $5,000 per day for
each day of a period that began on August 25 and which continued through September 4,
2007. CMS determined also that Petitioner remained out of compliance, albeit at a level
of noncompliance that was less than immediate jeopardy, from September 5 through
September 18, 2007 and it determined to impose civil money penalties of $500 per day
throughout this period.

Petitioner has not challenged the duration of CMS’s findings of noncompliance.
Therefore, my evaluation of the remedies in this case starts with a finding that Petitioner
was noncompliant at the immediate jeopardy level from August 25 through September 4,
2007 and remained noncompliant, albeit at a level that was less than immediate jeopardy,
from September 5 through September 18, 2007.
9

There are regulatory criteria which govern civil money penalty amounts. Penalties
ranging from $3,050 to $10,000 per day may be imposed for noncompliance that is at the
immediate jeopardy level. 42 C.F.R. § 488.438(a)(1)(i). Penalties ranging from $50 to
$3,000 per day may be imposed for non-immediate jeopardy level noncompliance. 42
C.F.R. § 488.438(a)(1)(ii).

Where a penalty amount may fall within a given range depends on evidence relating to
several regulatory factors. These are set forth at 42 C.F.R. §§ 488.438(f)(1)-(4) and
488.404 (incorporated by reference into 42 C.F.R. § 488.438(f)(3)). The factors include:
the seriousness of a facility’s noncompliance; its culpability; its compliance history; and
its financial condition.

I find that the penalty amounts in this case are amply supported by evidence relating to
the seriousness of the noncompliance. The failure by Petitioner’s staff to report the
incident involving Resident # 1 on August 25, 2007 surely jeopardized that resident’s life.
As [have discussed above, a fall by the resident and/or an altered state of her
consciousness were red flags that should have prompted Petitioner’s staff into taking
immediate and urgent action on the resident’s behalf. The failure by Petitioner’s nursing
assistants to notify Petitioner’s nursing staff of the incident not only caused the resident to
be ignored for at least two hours after the incident occurred but, it almost certainly caused
the nursing staff to treat the resident’s apparent injuries less urgently than they would
have had they known about the incident. The evidence establishes that, although the
resident’s bruise and complaints were finally brought to the nursing staff’s attention some
time after 10:00 a.m. on the 25", the resident was not finally transported to a hospital until
about noon on that date. CMS Ex. 7, at 7. It is reasonable to infer that Petitioner’s
nursing staff would have acted more expeditiously had they known the likely cause of the
resident’s complaints and bruising or had they known that the resident had suffered an
altered state of consciousness at about 8:00 a.m. on that date.

Petitioner argues that civil money penalties — any penalties — are pointless in this case
because the poor judgment of the nursing assistants who failed to report the incident
involving Resident # 1 may not be attributed reasonably to Petitioner. As I discuss above,
at Finding 1, I reject Petitioner’s assertion that a facility is not liable for the individual
acts of noncompliance of its employees. Furthermore, the deficiency in this case was not
just caused by individuals failing to follow facility policies but by policies that did not
provide adequate training to non-professional staff to recognize and report potentially
life-threatening events. But, beyond that, it is evident that civil money penalties in a case
like this have a legitimate remedial intent. Moreover, the likelihood that remedies would
be imposed here had a beneficial effect on Petitioner.
10

It is obvious that, whatever training or supervision Petitioner may have given to the
nursing assistants who were involved, it was inadequate to prevent their mis- and
malfeasance on August 25, 2007. The probability that CMS would impose remedies
against Petitioner for continuing noncompliance spurred Petitioner into providing
additional training and education to its staff concerning the issues of neglect, abuse, and
the need for prompt and accurate reporting of incidents that put residents at risk. That
training was not planned prior to the September survey. It occurred as a consequence of
it and the likelihood that remedies would be imposed. CMS Ex. 2.

/s/
Steven T. Kessel
Administrative Law Judge
